Ingraham, J.:
The defendant was indicted for grand larceny in stealing a horse and wagon and a set of harness. Upon his tidal at the Court of General Sessions he was convicted of petit larceny, and from the judgment entered thereon the defendant appeals.
It was proved on the trial that the defendant was in the employ of one Keefe, who was a milk dealer in the city of Hew York; that on the evening of the 13th of Hovember, 1908, the defendant came to the complainant’s house at a quarter-past six for his supper; that at that time there was a horse, wagon and harness in the complainant’s stable, and that at seven o’clock they had disappeared. The defendant was arrested on the eighteenth of Hovember at Yonkers, H. Y. When asked what he had done with the horse and wagon he stated that he had taken the horse and wagon for a ride; that he drove around Central Park up to One Hundred and Fortieth street and tied the horse to a lamp post at One Hundred and Fortieth street and Seventh avenue. Subsequently the complainant recovered the horse and wagon at a livery stable in One- Hundred and Twenty-fourth street. The defendant testified that he took the horse and wagon about half-past six in the evening; that he did not intend to steal the horse, biit wanted to take the horse out to have a little fun.
The'-court charged the jury that to constitute the crime of grand larceny for which the defendant was indicted it was not necessary that there should be ah intent to keep the property, but that a person who with intent to deprive the true owner of the use of his property takes it, steals such property and is guilty of larceny; that if the jury believed that the defendant intended to deprive the owner of the use of his property for ten minutes, or any other period of time, and he took it with that intent, the jury, could convict him of grand larceny in the second degree. The defendant’s counsel asked the court to charge that if the defendant took the plaintiff’s horse *382and wagon with the intention of returning it, the defendant was-not guilty. That the court declined~to charge; He further-asked the court to charge that the naked fact of taking the horse and wagon out of the stable for a ride was not larceny, to which the court, replied:-. “ No, the mere taking of the horse and wagon out. of the stable is not larceny. It is larceny,.however, if he took it, intending to deprive the owner of its use.” Counsel for the defendant:. “ Permanently The Court: “ No, I decline to say permanently,” to which the defendant. ’ excepted. The jury retired and subsequently returned and asked the court whether the depriving a: man of 'his property for several-hours, where the evidence does not show an intention of stealing it, is a crime or not. The court replied that if the. evidence did not show -an intention of stealing, then there was no crime, because stealing and larceny are synonymous ; that .it was for the jury to say whether or not. the defendant-stole the property; that .as a matter of law. he did take it with fe.lo-, nious intent if he took it with the intent to. deprive the, owner of-the use and benefit of the horse and wagon ; that if the. defendant intended to; deprive the .owner of the benefit and use of this. horse for any timé whatever and. took it away with that- intent, that was. a felonious intent,- and the jury might and should convict the defendant of grand larceny in the" second degree, to which the defendant excepted. The court then declined to charge- that if the defendant took this horse and wagon with the intention' of using it and returning it,, he was not guilty, and charged the jury that if the defendant took this horse'and wagon intending to use it, and thereafter, after he had used it, returning it, the defendant was guilty of larceny, which was excepted to.
I do not think this verdict can be sustained. The. district - attorney concedes that .at common law there could be no larceny except with the intent of depriving, the owner of his property, but claims that the addition to the definition of larceny of the words “ or of the' use and benefit thereof ” by section 528 of the Penal Code created an entirely new. offense so that any one who takes property into his possession with intent to retain its. possession from the true-owner for however short a time is guilty of larceny. If a person takes the property of another with intent to deprive or .defraud the owner of his property, or of the use and benefit thereof, he. is guilty *383of larceny. What evidently was intended was such a permanent appropriation of the property as would deprive the owner of the property itself or of its use and benefit. A taking of property without such an intent is not larceny.
It is difficult to define just what intended retention of personal property is necessary to constitute a crime under section 528 of the Penal Code, and such definition will not be attempted, as the question as to whether the intention necessary to constitute that crime actually existed is largely a question for the jury; but the intention that the statute requires must be something more than an intention to retain possession of property without an intent to actually appropriate. the property, although the owner of the property would be necessarily deprived of its possession .while such retention continued. ■ The distinction is, that where a person takes property with the intent to appropriate it to his own use and deprive the owner of the property itself, or to a substantial interest in it, that larceny is committed, and the taking or retaining possession of property where there-is no such actual-felonious intent does not constitute a crime. From what happened- on the' trial it is apparent that the jury did not believe that this was a felonious taking of the property, but they found a verdict of guilty only because of the direction to them that an intent to deprive the owner of the actual right to use this pro'perty while the defendant was taking a ride was sufficient to justify a conviction: A view of the statute as herein stated was adopted by the Appellate Division in the Second Department in. Parr v. Loder (97 App. Div. 220). Applying this principle I think justice requires that there should be a new trial.
It follows that the judgment appealed from must be reversed' and ■ a new trial ordered. .
Pattebson, P. J., Claeke and Houghton, JJ., concurred; LAUGHUNj J., dissented.
Judgment reversed and new trial ordered.